 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                               EASTERN DISTRICT OF CALIFORNIA

 9

10    GILBERT OSUNA,                                    Case No. 1:19-cv-00412-LJO-JDP
11                       Plaintiff,                     ORDER DISMISSING CASE FOR FAILURE
                                                        TO PAY FILING FEE
12           v.
13    M. WADLE, et al.,
14                       Defendant.
15

16          Plaintiff Gilbert Osuna is a state prisoner proceeding without counsel in this civil rights

17   action brought under 42 U.S.C. § 1983. On April 26, 2019, the court denied plaintiff’s motion to

18   proceed in forma pauperis and ordered him to pay the $400 filing fee in full within twenty-one

19   (21) days. ECF No. 7. Plaintiff failed to pay the filing fee within the allotted time. Accordingly,

20   the court hereby dismisses this case without prejudice and denies all pending motions as moot.

21

22   IT IS SO ORDERED.

23      Dated:     May 28, 2019                             /s/ Lawrence J. O’Neill _____
24                                                 UNITED STATES CHIEF DISTRICT JUDGE

25

26
27

28
                                                       1
